Citation Nr: 1710724	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability (originally claimed as basal cell carcinoma), to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from May 1969 to November 1970, to include service in the Republic of Vietnam. 
This appeal to the Board of Veterans Appeals (Board) is from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran was initially represented by the North Carolina Division of Veteran Affairs.  In February 2012 he changed representation to The American Legion.   

The Veteran's skin disability claim has been adjudicated as a claim for basal cell carcinoma.  In light of evidence showing several different diagnoses of skin problems in the record, the Board has expanded his claim to include consideration of whether service connection may be warranted for any skin disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). The issue has been recharacterized above.


FINDING OF FACT

Although the Veteran is presumed to have been exposed to herbicide agents while serving in the Republic of Vietnam, his skin disorders are not presumed to be associated to exposure to herbicide agents, and the evidence is against a finding that the Veteran's skin disabilities are otherwise related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to the claim decided herein, VA's duty to notify was accomplished in a  June 2011 letter.

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination, and a medical opinion has not been obtained, in relation to his claim of entitlement to service connection for his skin disabilities.  The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A (a) (West 2014);  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); De La Rosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).
In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014) ; 38 C.F.R. § 3.159 (c)(4)(2016).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the only evidence that the Veteran has a skin disability related to service are the Veteran's own conclusory generalized lay statements.  Although the Veteran believes that his skin disabilities should be service connected, as discussed below, the probative evidence is against a finding that the Veteran incurred a disease or injury to his skin during service, and the Veteran has submitted no evidence otherwise suggesting a relationship could exist between his skin disabilities and his military service, to include his exposure herbicide agents.  

Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted, because  the lay statements of record are simply insufficient to trigger VA's duty to provide an examination.  Waters, supra. 
There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112  (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. at 486.
He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Under these circumstances, the Board finds that VA has complied with all statutory and regulatory notice and duty assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  Analysis

The Veteran contends that his skin disabilities are related to his active duty service to include exposure to herbicide agents in Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116(a)(1) (2014); 38 C.F.R. § 3.309(e) (2016).  

Chloracne or other acneform diseases consistent with chloracne are deemed associated with exposure to herbicide agents, under current VA law.  Such disease shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne (or other acneform disease consistent with chloracne) to be presumed to be related to in-service exposure to herbicide agents, such shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to herbicide agents during such service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The Board shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski,1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

It is undisputed that the Veteran has been diagnosed with and treated for several skin disabilities.  Private treatment records dated from 2009 to 2012 show diagnoses of basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses.  As such, current disability is demonstrated by the evidence of record.  

Service personnel records indicate that the Veteran served in the Republic of Vietnam during the Vietnam Era from October 1969 to November 1970.  As such, the Veteran is presumed to have been exposed to herbicide agents during service.  
Crucially however, while herbicide agent exposure is presumed, none of the Veteran's skin disabilities (basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses) are deemed associated with exposure to herbicide agents, under current VA law.  38 U.S.C.A. § 1116(f)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Veteran has not been diagnosed with chloracne, or an acneform disease consistent with chloracne, and no skin disability is shown to be manifest to any degree within the year following the Veteran's last exposure in November 1970.  

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as the evidence fails to demonstrate that the Veteran incurred an in-service skin disease or injury, or that a link exists between the Veteran's skin conditions and his service.  

The Veteran's service treatment records show no complaints, treatment, or diagnosis of any skin condition.  The Board recognizes that on his March 2011 application for compensation, the Veteran indicated that his basal cell carcinoma began on January 11, 1970.  Crucially however, contemporaneous medical evidence in his service treatment records shows that upon separation from service in November 1970, the Veteran received a "normal" clinical evaluation of his skin.  The Veteran's assertion of in-service onset is also contradicted by statements made to his private physician, Dr. A.F., in January 2009, who noted that the Veteran reported at the time that he never had skin cancer but his, mother, brother, and sister have all had skin cancer.  In light of the Veteran's "normal" skin examination upon separation, coupled with inconsistent statements made as to the date of onset of his disability, the Board finds the evidence weighs against a finding that the Veteran incurred an in-service disease or injury to his skin.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).

With respect to nexus, the evidence also fails to demonstrate, or even suggest, that a link exists between his current skin disabilities and his period of service, to include exposure to herbicide agents.  Although the Veteran claims that his skin disability is related to in-service exposure to herbicide agents, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159 (a)(1)(2016).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, as the origin or cause of the Veteran's skin disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77;  also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of his skin disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is competent to attest to observable symptoms such as having skin problems, the Veteran has not asserted that he has experienced problems continuously since service, and as noted above, the evidence is against a finding he had a skin disability that began during service.  

As the evidence is against a finding of an in-service incurrence of a disease or injury affecting the Veteran's skin, the Veteran's skin disabilities are not presumed to be related to herbicide agent exposure under VA law, and there is no indication that any current skin disability is otherwise related to service, to include exposure to herbicide agents, the benefit sought on appeal is denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107 (b)(2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
	







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disability, to include as due to exposure to herbicide agents, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


